IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
v. NO. 18-39
RONALD REESE c
_O_R_D_EB

AND NOW, this Sth day of October 2018, upon considering Defendant’s Motion to
dismiss the Indictment (ECF Doc. No. 38), the United States’ Motion to commit the Defendant
to custody for placement in a suitable treatment facility (ECF Doc. No. 40), following a
competency evaluation hearing in which Defendant and the United States agreed the medical
records and doctors’ opinions confirm Defendant is presently unable to understand the nature
and consequences of the proceedings against him or to properly assist in his defense but the
parties disagree as to Defendant’s next steps given his present condition, and for reasons in the

accompanying Memorandum, it is ORDERED:

l. Defendant’s Motion to dismiss (ECF Doc. No, 38) is DENIED;

2. The United States’ Motion to commit (ECF Doc. No. 40) is GRANTED;

3. Under 18 U.S.C. § 424l(d), Defendant Ronald Reese shall be committed to the
custody of the Attorney General for a reasonable period not to exceed four (4) months from his
arrival at the facility for examination and treatment;

4. No later than October 10, 2018, Defendant’s counsel may fax a request to
Chambers representing the parties’ recommendation to the Bureau of Prisons for a designation to

a particular Federal Medical Center based on the Defendant’s needs;

5 . Defendant shall surrender to a F ederal Medical Center for evaluation as
designated by the Bureau of Prisons no later than 2:00 PM on November 27, 2018;

6. The United States Attorney’s office shall fax or email detailed reports to
Chambers and Defendant’s counsel from the F ederal Medical Center on Defendant’s condition
and prognosis within fourteen days of his admission into a Federal Medical Center and every
thirty (30) days thereafter to allow us to revisit if there is a substantial probability Defendant
could in the foreseeable future attain the competency to permit trial to proceed; and,

7. Any period of delay resulting from the examination and treatment of Defendant
Ronald Reese to determine whether there is a substantial probability he will, in the foreseeable
future attain the capacity to permit the proceedings to go forward and the filing of a report
describing the mental condition of Defendant Ronald Reese and evaluating his need for
treatment shall be excluded from all computations of time under the Speedy Trial Act, 18 U.S.C.
%

KEA Y, J.

§ 3161(h)(1)(A), (h)(i(H) and 3164(b).

